                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION


SONDA ROGERS                                                                 PLAINTIFF


VS.                                   CASE NO. 3:18CV00040 PSH


NANCY A. BERRYHILL, Commissioner,
    Social Security Administration                                           DEFENDANT



                                             ORDER


       Defendant Nancy A. Berryhill (“Berryhill”) moves for additional time in which to

respond to the brief of plaintiff Sonda Rogers. Berryhill requests an additional thirty days in

which to respond, and notes there is no opposition to this extension. The motion (docket entry

no. 12) is granted, and Berryhill is directed to submit her brief on or before April 6, 2019.

       IT IS SO ORDERED this 5th day of March, 2019.



                                                      ____________________________________
                                                      UNITED STATES MAGISTRATE JUDGE
